Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 03/18/2022 has been entered. Claims 1-19 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 02/15/2022

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Pritzkau on 05/06/2022.

The application has been amended as follows: 
16. (Currently Amended) The imaging system of claim 15 wherein the first antenna arrangement includes a first polarized secondary reflector and the first linearly polarized dish antenna defines a first center aperture, and the second antenna arrangement includes a second polarized secondary reflector and the second linearly polarized dish antenna defines a second center aperture with the first polarized secondary reflector spaced away from the first center aperture in the first direction toward the first scene and with the second polarized secondary reflector spaced away from the second center aperture in the second direction toward the second scene.

17. (Currently Amended) The imaging system of claim 16 wherein the first linearly polarized dish antenna includes a first axis of symmetry and the second linearly polarized dish antenna includes a second axis of symmetry with the first polarized secondary reflector arranged such that the first axis of symmetry passes therethrough and with the second polarized secondary reflector arranged such that the second axis of symmetry passes therethrough.

Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In view of the amendments made, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding claim 1, patentability exists, at least in part, with the claimed features of “the first antenna arrangement including a first linearly polarized dish antenna and the second antenna arrangement including a second linearly polarized dish antenna, and the first camera and the second camera are supported with a first polarization of the first linearly polarized dish antenna orthogonal to a second polarization of the second linearly polarized dish antenna such that at least some of the image light from the first scene travels through the second linearly polarized dish antenna to reach the first camera and at least some of the image light from the second scene travels through the first linearly polarized dish antenna to reach the second camera.”
Regarding claim 19, patentability exists, at least in part, with the claimed features of “the first antenna arrangement configured with a first polarized dish antenna and the second antenna arrangement configured with a second polarized dish antenna; and supporting the first camera and the second camera with a first polarization of the first polarized dish antenna orthogonal to a second polarization of the second polarized dish antenna such that at least some of the image light from the first scene travels through the second polarized dish antenna to reach the first camera and at least some of the image light from the second scene travels through the first polarized dish antenna to reach the second camera.”
Driscoll et al (US-6313865-B1), Scott (GB-2360413-A), Davis (US-5454048-A) and Archer et al (US-7385552-B2) are all cited as teaching some elements of the claimed invention including a first camera and a second camera; and a first antenna arrangement for collecting image light from a first scene as seen by the first camera and a second antenna arrangement for collecting image light from a second, different scene as seen by the second camera, the first antenna arrangement including a first dish antenna and the second antenna arrangement including a second dish antenna.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 2-18 are considered allowable due to their respective dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        


/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845